UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) July 9, 2007 HUB GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-27754 36-4007085 (Commission File Number) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address and zip code of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.02TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT On July 9, 2007, the definitive agreement by which Hub Group, Inc. was to acquire substantially all of the assets of Interdom Partners, Commercial Cartage, Inc. and Pride Logistics, LLC for approximately $26.4 million in cash, plus two earnout payments not to exceed $2.5 million each, was mutually terminated by the parties.As a result of this termination, Hub expects to expense approximately $300,000 in transaction related costs in the second quarter 2007.A copy of the mutual termination letter is attached as Exhibit 10.1 to this Form 8-K and a copy of the press release issued by Hub regarding the termination of the purchase agreement is attached as Exhibit 99.1 to this Form 8-K. ITEM 9.01.Financial Statements and Exhibits The following documents are filed as part of the report: (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) A list of exhibits filed herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUB GROUP, INC. DATE: July 9, 2007 By /s/ Terri Pizzuto Terri Pizzuto Executive Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. 10.1 Termination letter, dated July 9, 2007, by and among Comtrak Logistics, Inc., Hub City Terminals, Inc., Interdom Partners, Commercial Cartage, Inc. and Pride Logistics, L.L.C. 99.1 Press release, issued on July 9, 2007, announcing the termination of a definitive purchase agreement regarding the acquisition by Hub Group, Inc. of the assets of Interdom Partners, Commercial Cartage, Inc. and Pride Logistics, L.L.C.
